Citation Nr: 1428881	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  02-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased rating for the service-connected angioneurotic edema, chronic, recurrent with urticaria, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for the service-connected prostatitis prior to July 12, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected prostatitis beginning on July 12, 2007.

4.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU) prior to April 17, 2009.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the RO.

In a July 2008 rating decision, the RO increased the evaluation for the service-connected prostatitis to 20 percent, beginning on July 12, 2007.

While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). The claim has been characterized in accordance with the staged ratings assigned.

Also, in a September 2009 rating decision, the RO granted a TDIU rating beginning on April 17, 2009.  The Board has recharacterized the claim accordingly, as shown on the title page of this decision.

The Board has considered documentation included in Virtual VA and VBMS.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The file indicates current treatment at the VA San Diego Healthcare System.  See, e.g., April 2009 VA Form 21-8940; January 2009, April 2008 Phoenix VA treatment records.  At present, the record only contains a few pages of notes from this facility dated from 1970.  The current records must be obtained.

Additionally, in November 2000, the Veteran stated he was treated by Dr. C. Frey and submitted one page of records on his own behalf.  In July 2002, the Veteran stated he received treatment from Mayo Clinic.  The file contains a response from Mayo Clinic that the Veteran was treated there for his back, but no records were requested thereafter.  The RO should attempt to obtain records from these sources.

VA examinations should also be obtained prior to appellate adjudication.

As for the Veteran's angioneurotic edema, he is in receipt of the maximum rating available under the assigned Diagnostic Code.  He was last examined for the condition in February 2006.  A current examination to determine whether a higher rating may be possible under any alternate code should be provided.

As for the Veteran's prostatitis, the last VA examination was conducted in April 2008 and does not appear to offer objective findings addressing all of the Veteran's symptoms, including voiding dysfunction, urinary frequency, and obstructed voiding.

As for the claim for a TDIU rating, a retrospective medical opinion regarding the Veteran's ability to perform substantially gainful employment prior to April 17, 2009 would be helpful in resolving the claim.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Finally, the Veteran should be afforded a current examination for housebound status or permanent need for regular aid and attendance.  

Accordingly, this matter is REMANDED to the AOJ for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify all outstanding sources of treatment for his claimed conditions and to provide any releases necessary for VA to secure records from these treatment sources, to include records from Dr. C. Frey and Mayo Clinic. 

The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources of treatment.

Copies of updated treatment records since 1970 from the VA San Diego Healthcare System should be requested and associated with the claims file.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected angioneurotic edema, chronic, recurrent with urticaria, in accordance with the applicable worksheets for rating the disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  The examiner should specifically opine on whether the condition markedly interferes with employment status, or whether it requires frequent periods of hospitalization.

3.  The AOJ also should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected prostatitis, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

4.  The AOJ should take all indicated action in order to obtain a medical opinion addressing the issue of entitlement to a TDIU rating by reason of service-connected disability prior to April 17, 2009.  The Veteran's claims file must be reviewed by the examiner. 

Based on a review of the entire record, a VA examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the service-connected disabilities, either separately or in combination, prevented the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience prior to April 17, 2009. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  The AOJ should take all indicated action in order to obtain a medical opinion addressing the issue of housebound status or permanent need for regular aid and attendance.  All indicated studies should be performed, and all findings should be reported in detail. The claims files should be made available to and reviewed by the examiner.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  After completing all indicated development, the RO should readjudicate the appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



